         Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :               4/8/2020
 JANE DOE, et al.,                                             :
                                              Plaintiffs,      :
                                                               :    18 Civ. 9936 (LGS)
                            -against-                          :
                                                               :   OPINION & ORDER
 THE TRUMP CORPORATION, et al.,                                :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        Plaintiffs represent a putative class alleging that Defendants Donald J. Trump, The

Trump Corporation, Donald Trump, Jr., Eric Trump and Ivanka Trump committed various

business torts. Defendants move to compel arbitration of these claims. For the following

reasons, Defendants’ motion is denied.

        BACKGROUND

        A.       Summary of the Complaint

        The narrative below summarizes the allegations in the Amended Complaint and exhibits

filed in relation to this motion.

        Non-party ACN Opportunity, LLC (“ACN”) is a multi-level marketing company that

offers products and services through independent salespeople known as “Independent Business

Owners,” or “IBOs.” Plaintiffs became IBOs in 2013, 2014 and 2016. In order to sell ACN

products and services, IBOs must pay ACN an initial sign-up fee and an annual renewal fee.

Each IBO must also sign an Independent Business Owner Agreement (the “Agreement”). Each

Agreement contains an arbitration provision. In 2013 and 2014, the arbitration provision stated

in relevant part:
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 2 of 16




       16. I agree to indemnify and hold ACN, the ACN Providers and their respective
       shareholders, directors, officers and employees harmless from any and all claims,
       damages, and expenses, including any attorney’s fees, arising out of my actions or
       omissions in connection with this Agreement. In the event of a dispute between me
       and ACN as to our respective rights, duties and obligations arising out of or relating
       to this Agreement, it is agreed that such disputes shall be exclusively resolved
       through binding arbitration before the American Arbitration Association pursuant
       to the Commercial Rules of Arbitration.

In 2016, the arbitration provision and the preceding provision stated in relevant part:

       16. I agree to indemnify and hold ACN, the other ACN Companies, the ACN
       Providers and their respective shareholders, directors, officers and employees
       harmless from any and all claims, damages, and expenses, including any attorney’s
       fees, arising out of my actions or omissions in connection with this Agreement.

       17. . . . In the event of a dispute between ACN and me as to our respective rights,
       duties and obligations arising out of or relating to this Agreement, it is mutually
       agreed that such disputes shall be exclusively resolved through . . . binding
       arbitration before the American Arbitration Association pursuant to the
       Commercial Rules of Arbitration. Both ACN and I agree that all disputes will be
       resolved on an individual basis and that each may only bring claims against the
       other in an individual capacity (and not as a claimant or class member in any
       purported class or representative proceeding).

The parties agree that Defendants are not signatories to the Agreements. By their terms, the

Agreements are governed by North Carolina law.

       Between 2005 and at least 2015, Defendants promoted and endorsed ACN through

videos, print and online media, at ACN events, and during episodes of The Celebrity Apprentice,

a television program hosted by Trump and featuring Ivanka Trump and Donald Trump, Jr.

Defendants’ endorsement of ACN was crucial to Plaintiffs’ decisions to become IBOs for at least

two related reasons. First, Plaintiffs considered Trump and his family highly successful in

business. Second, Plaintiffs believed that the endorsement was independent of ACN. For

example, the Amended Complaint alleges:

       Doe had no idea Trump was being paid lavishly for his endorsement – the video
       made no mention of that. Doe thought Trump’s only motivation in endorsing ACN
       was to help people like her make good business decisions. . . . Doe concluded that



                                                 2
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 3 of 16




       Trump would not have associated himself with ACN, brought the company onto
       his show, and given it such huge publicity if it were not a genuine opportunity that
       offered a strong likelihood of a good return.

Am. Compl., Dkt. 77, at ¶ 193. Among the false statements that Plaintiffs allege as part of the

surviving causes of action is that “Trump was endorsing and promoting ACN because he

believed that they offered a reasonable probability of commercial success (rather than because

the Trump Enterprise was being paid).” Defendants and ACN did not disclose that ACN was

paying Defendants to promote and endorse the company.

       B.      Procedural History

       Plaintiffs commenced this action on October 29, 2018. Defendants filed a motion to

dismiss on January 14, 2019. The motion was denied as moot after Plaintiffs filed the Amended

Complaint on January 31, 2019. The Amended Complaint alleged racketeering and conspiracy

to racketeer in violation of federal law and six state law claims relating to unfair or untrue

business practices. 1 Defendants filed a motion to dismiss the Amended Complaint on February

21, 2019. On July 24, 2019, the Court dismissed the federal claims but retained jurisdiction over

the remaining claims under the Class Action Fairness Act, 28 U.S.C. § 1332(d). On July 11,

2019, after eight months of litigation described more fully below, Defendants informed Plaintiffs

that they would seek to compel arbitration of any claims that survived dismissal. Defendants

informed the Court of this correspondence on July 19, 2019.




1
  Count 3 asserts the dissemination of untrue and misleading public statements under California
law. Count 4 asserts unfair competition under California law. Count 5 asserts unfair and
deceptive trade practices under Maryland law. Count 6 asserts unfair and deceptive practices
under Pennsylvania law. Counts 7 and 8 assert common law fraud and negligent
misrepresentation.


                                                  3
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 4 of 16




       STANDARD

       In deciding a motion to compel arbitration, courts apply a “standard similar to that

applicable for a motion for summary judgment.” Starke v. SquareTrade, Inc., 913 F.3d 279, 281

n.1 (2d Cir. 2019) (citation omitted). Courts must consider “all relevant, admissible evidence

submitted by the parties” and must “draw all reasonable inferences in favor of the non-moving

party.” Id. (citing Nicosia v. Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016)).

       The Federal Arbitration Act (“FAA”) “embodies a national policy favoring arbitration.”

Doctor’s Assoc’s, Inc. v. Alemayehu, 934 F.3d 245, 250 (2d Cir. 2019) (internal citation and

quotation omitted). The “purpose underlying arbitration [is] to provide parties with efficient

dispute resolution, thereby obviating the need for protracted litigation.” Salus Capital Partners,

LLC v. Moser, 289 F. Supp. 3d 468, 477 (S.D.N.Y. 2018) (quoting T.Co. Metals, LLC v.

Dempsey Pipe & Supply, Inc., 592 F.3d 329, 342 (2d Cir. 2010)). In light of this purpose, “any

doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration.”

Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 298 (2010); accord WTA Tour, Inc. v.

Super Slam Ltd., 339 F. Supp. 3d 390, 399 (S.D.N.Y. 2018). However, “a court may order

arbitration of a particular dispute only where the court is satisfied that the parties agreed to

arbitrate that dispute.” Granite Rock Co., 561 U.S. at 297 (2010). In other words, “[t]he

threshold question facing any court considering a motion to compel arbitration is whether the

parties have agreed to arbitrate.” Alemayehu, 934 F.3d at 250 (quotation omitted).

       Even if the parties agreed to arbitrate, a party can waive its right to seek arbitration.

However, “waiver of the right to arbitrate is not to be lightly inferred.” Thyssen, Inc. v. Calypso

Shipping Corp., S.A., 310 F.3d 102, 104-05 (2d Cir. 2002) (citation and quotation marks




                                                  4
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 5 of 16




omitted); accord Mason Tenders Dist. Council of Greater N.Y. v. Gilbane Building Co., No. 16

Civ. 7049, 2018 WL 4691659, at *7 (S.D.N.Y. Sept. 19, 2018).

       DISCUSSION

       Defendants seek to compel arbitration of the dispute in this case based on the arbitration

agreements between Plaintiffs and ACN, to which Defendants are not a party. At issue on this

motion is whether Plaintiffs agreed to arbitrate with Defendants, on a theory of either equitable

estoppel or agency. The Court finds that Plaintiffs did not agree to arbitrate with Defendants. A

second issue in the alternative is, if there was such an agreement, did Defendants waive their

right to compel arbitration of these claims. The Court finds that they did. The motion to compel

arbitration is therefore denied on each ground independently.

       Regarding the arbitration agreements at issue, Defendants stated on their motion to

dismiss the Amended Complaint that the IBOs, which include Plaintiffs, agreed to resolve all

disputes between themselves and ACN through binding arbitration. In support of that motion,

Defendants filed an Affirmation that included as exhibits true and correct copies of the

Agreements as they existed in 2013, 2014 and 2016, the same years that Plaintiffs entered into

the Agreements. Based on Defendants’ representations, the Court directed the parties to assume

solely for purposes of this motion that Plaintiffs and the putative class had agreed with ACN to

arbitrate. 2 This directive was necessary because the identities of the Plaintiffs were not public,

and therefore the signed versions of the Agreements had not been obtained.



2
  To obtain from ACN Plaintiffs’ signed Agreements would have required the parties to disclose
Plaintiffs’ identities to ACN. This information was and is not public. At the initial conference,
the Court granted Plaintiffs’ motion to proceed under pseudonyms, but only until a decision on
the motion to dismiss and while discovery was stayed. Shortly after the motion to dismiss was
decided and the discovery stay was lifted, on September 10, 2019, the parties agreed to a
protective order, which provided that Plaintiffs’ identities would be disclosed only to defense
counsel and their agents. Recently, on March 25, 2020, Defendants requested in a letter that the


                                                  5
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 6 of 16




       A.      Agreement to Arbitrate

       To determine whether a dispute is arbitrable, courts first ask “whether the parties agreed

to arbitrate.” Holick v. Cellular Sales of N.Y., LLC, 802 F.3d 391, 394 (2d Cir. 2015) (internal

quotation and citation omitted); accord Buckley v. Nat’l Football League, No. 18 Civ. 3309,

2018 WL 6198367, at *2 (S.D.N.Y. Nov. 16, 2018). Defendants offer two theories to explain

how Plaintiffs agreed to arbitrate with them even though Defendants were not parties to the

respective Agreements between Plaintiffs and ACN. The two theories, equitable estoppel and

agency, are discussed in turn below. 3

               1. Equitable Estoppel

       A signatory to an arbitration clause is estopped from refusing to arbitrate against a non-

signatory where (1) “the issues the nonsignatory is seeking to resolve in arbitration are

intertwined with the agreement that the estopped party has signed” and (2) there is “a

relationship among the parties of a nature that justifies a conclusion that the party which agreed

to arbitrate with another entity should be estopped from denying an obligation to arbitrate a

similar dispute” with the non-signatory. Ragone v. Atl. Video at Manhattan Ctr., 595 F.3d 115,

127 (2d Cir. 2010) (internal quotation omitted); accord Dowe v. Leeds Brown Law, P.C., 419 F.

Supp. 3d. 748, 757-58 (S.D.N.Y. 2019). 4



Court revisit whether Plaintiffs may continue to prosecute this case pseudonymously. Plaintiffs
opposed. The matter has not yet been resolved.
3
 If a court determines that the parties agreed to arbitrate, the next question is whether “the scope
of that agreement encompasses the claims at issue.” Holick v. Cellular Sales of N.Y., LLC, 802
F.3d 391, 394 (2d Cir. 2015) (internal quotation and citation omitted). The parties did not
address this question and, as the Court finds that there was no agreement to arbitrate, the Court
does not either.
4
 The Supreme Court has instructed that state law governs whether a non-signatory may enforce
an arbitration clause. Arthur Anderson LLP v. Carlisle, 556 U.S. 624, 630-31 (2009). However,


                                                 6
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 7 of 16




                           a) Intertwined-ness

       The Second Circuit has not “specified the minimum quantum of ‘intertwined-ness’

required to support a finding of estoppel.” JLM Industries, Inc. v. Stolt-Nielsen SA, 387 F.3d

163, 178 (2d Cir. 2004); accord Bankers Conseco Life Ins. Co. v. Feuer, No. 16 Civ. 7646, 2018

WL 1353279, at *5 (S.D.N.Y. Mar. 15, 2018). “Intertwined-ness” depends on how related the

factual issues of the claims are to the subject matter of the arbitration agreements. See Ragone,

595 F.3d at 128; see also Bankers Conseco Life Ins. Co., 2018 WL 1353279, at *5 (“The first

prong of the “intertwined-ness” analysis considers whether [the plaintiffs’] claims arise from the

subject matter of the [agreements] with [the signatory defendant].”).

       The gravamen of the Amended Complaint is that Defendants made untrue, misleading

and unfair statements to induce Plaintiffs to enter the Agreements. The arbitration agreements

encompass “dispute[s] . . . arising out of or relating to this Agreement.” The intertwined-ness

prong is met because the Plaintiffs’ claims arise from the subject matter of the Agreements. See

Ragone, 595 F.3d at 128.

                           b) Relationship

       The second requirement to find equitable estoppel -- whether there is a close relationship

among the signatories to the arbitration agreement and the non-signatory -- is satisfied where the

non-signatory “would predictably become, with [plaintiffs’] knowledge and consent, affiliated or

associated with [the non-party signatory] in such a manner as to make it unfair to allow

[plaintiffs’] to avoid [their] commitment to arbitrate.” Sokol Holdings, Inc. v. BMB Munai, Inc.,



neither party contends that North Carolina law governs this dispute, and all parties vigorously
argue that Second Circuit law supports their position. Accordingly, this Opinion relies on
Second Circuit law, which incorporates general principles of contract law. See Ragone v. Atl.
Video at Manhattan Ctr., 595 F.3d 115, 127 (2d Cir. 2010) (applying “common law principles of
contract law” (citation omitted)).


                                                 7
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 8 of 16




542 F.3d 354, 361 (2d Cir. 2008). For example, in Dowe, plaintiffs alleged that their former law

firm in an employment action conspired with the opposing-party-employer to reach an

unfavorable settlement. Dowe, 419 F. Supp. 3d at 753-54. The law firm sought to compel

plaintiffs to arbitrate the claims under an arbitration agreement between the employer and

employees. The Court stated that the requisite relationship for estoppel purposes did not exist

because “[a] client has no reason to foresee that her attorney may be aligned with her adversary.”

Id.

       The Second Circuit has found a sufficient relationship where the non-signatory has a

“corporate relationship to a signatory party.” Ross v. Am. Express Co., 547 F.3d 137, 144 (2d

Cir. 2008). In these cases, “the plaintiffs themselves treated the signatory and non-signatory

corporate affiliates as at least somewhat interchangeable with respect to the plaintiffs’ rights and

responsibilities under the relevant contract.” Medidata Sols., Inc. v. Veeva Sys., Inc., 748 F.

App’x 363, 363-64 (2d Cir. 20180 (summary order) (italics in original); see JLM Indus., Inc.,

387 F.3d at 178 (estoppel applied where the complaint admitted that the plaintiff purchased

directly from the nonsignatory corporate parents even though the corporate parents did not sign

the contracts); Astra Oil Co. Inc. v. Rover Navigation, Ltd., 344 F.3d 276, 281 (2d Cir. 2003)

(estoppel applied in part due to “the undisputed evidence of a close corporate and operational

relationship between” the plaintiff and signatory); Smith/Enron Cogeneration Ltd. P’Ship, Inc. v.

Smith Cogeneration Int’l, Inc., 198 F.3d 88, 97-98 (2d Cir. 1999) (estoppel applied where the

defendant treated both signatories and nonsignatories to the arbitration agreement as a single

entity in filing claims against them in a related lawsuit).

       The Second Circuit has also stated that there is “no unfairness” in denying estoppel when

the non-signatory becomes “aligned or associated” with a signatory “by wrongfully inducing [the




                                                  8
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 9 of 16




signatory] to breach its obligation under [the] contract.” Sokol, 542 F.3d at 362. In Ross,

plaintiffs sued a third-party credit card issuer that allegedly conspired with their credit card

issuers to commit antitrust violations. 547 F.3d 137. The defendant sought to apply an estoppel

theory to compel arbitration under the contracts plaintiffs had signed with their own issuers. Id.

at 146-148. The Second Circuit held that the requisite relationship between the parties was

“utterly lacking” where the non-signatory’s connection to plaintiff and the signatory was “as a

third party allegedly attempting to subvert the integrity of the . . . agreements.” Id. at 146.

       The relatedness prong is not met in this case. Plaintiffs claim that Defendants wrongfully

held themselves out as offering an independent endorsement of ACN. Plaintiffs were not aware

that ACN was paying Defendants to promote and endorse the company, and, consistent with that

understanding, Plaintiffs did not treat ACN and Defendants “as at least somewhat

interchangeable with respect the plaintiffs’ rights and responsibilities under the relevant

contract.” Medidata Sols., Inc., 748 F. App’x at 363-64 (italics in original). Plaintiffs had no

reason to know that Defendants were affiliated with ACN in a such a way that it would be unfair

to allow Plaintiffs to avoid arbitration with Defendants, given their commitment to ACN to

arbitrate. See Sokol, 542 F.3d at 361. Moreover, Plaintiffs allege that Defendants made untrue,

misleading and unfair statements to induce Plaintiffs to enter the Agreements. This allegation is

consistent with precedent where the Second Circuit found “no unfairness” in denying estoppel to

a defendant aligned with the signatories to allegedly accomplish wrongful business practices.

See Sokol, 542 F.3d at 362; Ross, 547 F.3d at 146 (no estoppel where the non-signatory was “a

third party allegedly attempting to subvert the integrity of the . . . agreements.”).

       Defendants argue that, from an objective perspective, Plaintiffs could foresee that

Defendants were affiliated with ACN. Defendants note that Plaintiffs joined ACN because “they




                                                  9
       Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 10 of 16




believed the endorsement of Mr. Trump that they saw on ACN videos, read about in ACN

magazines and heard discussed at ACN meetings.” Defendants contend that it was thus

“predictable” that a dispute with ACN concerning the ACN business opportunity would likely

implicate Mr. Trump.

       This argument turns the Amended Complaint on its head. Defendants suggest that

Plaintiffs knew that ACN and Defendants were aligned such that a contractual obligation to one

should be construed as a contractual obligation with the other. But the Amended Complaint

alleges the opposite -- that from the objective perspective of the Plaintiffs at the time they signed

the Agreements, Defendants and ACN did not reveal themselves as financially and

professionally tied, much less associated in a way that would cause Plaintiffs reasonably to

predict that their contractual obligations to ACN would create the same obligations with

Defendants. See, e.g., Am. Compl, at ¶ 194.

       Defendants are also mistaken that precedent supports their position. In Ragone, Cooper,

and Fensterstock, the plaintiffs could reasonably foresee that the non-signatories were affiliated

with the signatories to such a degree that it would be unfair to avoid the arbitration commitment.

See Ragone, 595 F.3d at 128 (where plaintiff “admits that she knew from the date of her

employment by [the signatory] that she would work with and be supervised by [non-signatory]

personnel in the ordinary course of her daily duties”); Cooper v. Ruane Cunniff & Goldfarb, Inc.,

No. 16 Civ. 1900, 2017 WL 3524682, at *6 (S.D.N.Y. Aug. 15, 2017) (where the defendant and

non-party signatory “enjoyed a longstanding relationship that predates [plaintiff’s] employment”

and “[t]heir relationship [was] not only memorialized in the [contract], but apparent from their

regular meetings.”); Fensterstock v. Educ. Fin. Partners, No. 8 Civ. 3622, 2012 WL 3930647, at

*5 (S.D.N.Y. Aug. 30, 2012) (where plaintiff “worked with [the non-signatory] almost from the




                                                 10
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 11 of 16




very beginning of his loan repayment” and the non-signatory served as the signatory’s “agent for

the servicing of [plaintiff’s] loan.”). Plaintiffs here not only were unaware of the affiliation

between Defendants and ACN, but the business relationship was expressly hidden. See cf.

Medidata Solutions Inc., 748 F. App’x at 363 (estoppel is warranted where the “plaintiffs

themselves” treat the signatory and non-signatory as “somewhat interchangeable”). Defendants

similarly misplace their reliance on Denney and Bankers Conseco Life Ins. Co. Both state that a

plaintiff cannot make conspiracy allegations that link a signatory and non-signatory and, on that

basis, avoid arbitration with the non-signatory. See Denney v. BDO Seidman, L.L.P, 412 F.3d

58, 70 (2d Cir. 2005); Bankers Conseco Life Ins. Co., 2018 WL 1353279, at *7. But this

proposition was explicitly rejected by the Second Circuit in a more recent decision. See Ross,

547 F.3d 147 (the “application of estoppel in the context of conspiracy allegations is problematic

. . . because arbitration is of course a matter of contract[, and] under general principles of

contract law parties should not be compelled to arbitrate unless the totality of the evidence

supports an objective intention to agree to arbitrate.” (internal quotation marks omitted)).

               2. Agency

       Defendants also rely on an agency theory to assert that Plaintiffs are contractually bound

to arbitrate this dispute. “Generally, employees or disclosed agents of an entity that is a party to

an arbitration agreement are protected by that agreement.” Dunmire v. Hoffman, 5 Civ. 4852,

2006 WL 2466248, at *3 (S.D.N.Y. Aug. 24, 2006); accord Ross, 547 F.3d at 144 (“[T]his Court

has applied estoppel in cases involving subsidiaries, affiliates, agents, and other related business

entities.”). This principle is inapplicable here.

       Defendants contend that because the claims Plaintiffs assert against Defendants are

intertwined with claims that they would have to arbitrate against ACN, Defendants in effect are




                                                    11
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 12 of 16




agents of ACN and are within the scope of the arbitration agreement between Plaintiffs and

ACN. This is not a correct application of governing agency law, which under the Agreements is

North Carolina law. “‘There are two essential ingredients in the principal-agent relationship: (1)

Authority, either express or implied, of the agent to act for the principal, and (2) the principal’s

control over the agent.’” Berens v. Berens, 785 S.E.2d 733, 740 (N.C. 2016) (quoting Phelps-

Dickson Builders, L.L.C. v. Amerimann Partners, 617 S.E.2d 664, 669 (N.C. 2005)). Defendants

do not establish either requirement here. Accordingly, Defendants cannot enforce the arbitration

agreement against Plaintiffs under an agency theory.

       Moreover, an arbitration agreement will apply only to non-signatory agents who are

“disclosed.” Dunmire, 2006 WL 2466248, at *3. This is consistent with North Carolina agency

law, as both express and implied authority require that the contracting party is aware that the

agent can act on the principal’s behalf. See Phelps-Dickson Builders, L.L.C., 617 S.E.2d at 669

(noting that authority only exists where “a third person, in the exercise of reasonable care,

justifiably believed the principal had conferred such authority on the agent.”). As discussed

above, a central allegation in the Amended Complaint is that Plaintiffs were unaware that

Defendants were aligned with ACN.

       B.      Waiver

       Even assuming that Plaintiffs are estopped from refusing to arbitrate with Defendants --

and as discussed above, they are not -- they are relieved of an obligation to arbitrate the claims

because Defendants waived any contractual right to arbitrate. Courts in this circuit consider

three factors when determining whether a party has waived its right to arbitrate: “(1) the time

elapsed from when litigation was commenced until the request for arbitration; (2) the amount of

litigation to date, including motion practice and discovery; and (3) proof of prejudice.” La.




                                                 12
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 13 of 16




Stadium & Exposition Dist. v. Merrill Lynch, Pierce, Fenner & Smith Inc., 626 F.3d 156, 159 (2d

Cir. 2010) (citation and quotation marks omitted); accord Policy Admin. Sols., Inc. v. QBE

Holdings, Inc., No. 15 Civ. 2473, 2019 WL 4126464, at *7 (S.D.N.Y Aug. 30, 2019). All three

of these factors weigh in favor of finding waiver in the particular circumstances of this case. La.

Stadium & Exposition Dist., 626 F.3d at 159 (application of these factors is “specific [to the]

context of each particular case” and lacks a “rigid formula or bright-line rule.”).

       The first factor, time elapsed from when litigation was commenced until the request for

arbitration, favors waiver. Plaintiffs filed the Complaint on October 29, 2018. Defendants did

not request to arbitrate the claims until July 11, 2019, over eight months after the litigation

began. See PPG Industries, Inc. v. Webster Auto Parts, Inc., 128 F.3d 103, 108 (2d Cir. 1997)

(finding waiver in part because “approximately five months passed between the time defendants

asserted arbitrable claims and [the plaintiff] filed its petition to compel”); Leadertex Inc. v.

Morganton Dyeing and Finishing Corp., 67 F.3d 20, 26 (2d Cir. 1995) (finding waiver in part

because the defendant “could have invoked the arbitration clause at the outset of the litigation”

but instead “allowed seven months . . . to elapse . . . before seeking to enforce the contractual

arbitration clause.”); Commercial Lubricants, LLC v. Safety-Kleen Systems, Inc., 14 Civ. 7483,

2018 WL 5045760 at *7 (E.D.N.Y. Oct. 17, 2018) (finding waiver in part because “Defendant

waited seven months . . . to raise the arbitration issue”).

       The second factor -- the amount of litigation to date, including motion practice and

discovery -- strongly favors waiver. “‘The Second Circuit has generally found that a party waves

its right to arbitrate when it engaged in protracted litigation, such as extensive pre-trial discovery

and substantive motions over the course of several months before seeking arbitration.’” Policy

Admin. Sols., Inc., 2019 WL 4126464, at *8 (quoting Katsoris v. WME IMG, LLC, 237 F. Supp.




                                                  13
       Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 14 of 16




3d 92, 101 (S.D.N.Y. 2017)). As of the date of this Opinion, over 220 entries have been made on

the Court’s docket, the majority of which involve complex and substantive issues. The Court has

fully adjudicated a motion to dismiss, a motion to proceed pseudonymously, multiple motions to

seal, and multiple discovery disputes involving the parties and non-parties. The Court has issued

three successive scheduling orders and has held multiple conferences to discuss these matters.

Since the discovery stay was lifted in September 2019, the Court understands that Defendants

have served at least eight document preservation subpoenas on third parties and that discovery

between the parties has otherwise been pursued aggressively. The litigation continues;

Defendants recently applied to be removed from their agreement to allow Plaintiffs to proceed

under pseudonyms, and several discovery disputes have been submitted to the Court and are

pending. This amount of litigation is consistent with prior decisions where the court found

waiver. See S&R Co. of Kingston v. Latona Trucking, Inc., 159 F.3d 80, 83-85 (2d Cir. 1998)

(finding waiver in part because the party seeking to compel arbitration had filed a counterclaim,

made extensive discovery requests, participated in two settlement conferences, attempted to

move to dismiss the action and attempted to stay proceedings); Kramer v. Hammond, 943 F.2d

176, 179 (2d Cir. 1991) (finding waiver in part because defendant “engaged in extensive pretrial

litigation, apparently designed to wear down his opponent,” filed several dispositive pretrial

motions and appealed the denial of one before seeking to compel arbitration).

       The third factor -- prejudice to Plaintiffs -- similarly favors waiver. “Substantive

prejudice may be demonstrated ‘when a party loses a motion on the merits and then attempts, in

effect, to relitigate the issue by invoking arbitration.’” Meridian Autonomous Inc. v. Coast

Autonomous LLC, No. 17 Civ. 5846, 2018 WL 4759754, at *4 (S.D.N.Y. Sept. 30, 2018)

(quoting Kramer, 943 F.2d at 179). Such prejudice also exists if the defendant seeks to benefit




                                                14
        Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 15 of 16




from information obtained through judicial proceedings that would be unavailable in arbitration.

See LG Elecs., Inc. v. Wi-Lan USA, Inc., 623 F. App’x 568, 569-70 (2d Cir. 2015) (summary

order) (citing La Stadium, 626 F.3d at 160)); accord United States for use of Preferred Masonry

Restoration, Inc. v. Int’l Fid. Ins. Co., No 17 Civ. 1358, 2019 WL 4126473, at *6 (S.D.N.Y.

Aug. 30, 2019). “A litigant is not entitled to use arbitration as a means of aborting a suit that did

not proceed as planned in the District Court.” La. Stadium & Exposition Dist., 626 F.3d at 161.

       Defendants aggressively litigated in this judicial forum for eight months before informing

Plaintiffs of their intent to arbitrate the surviving claims. Defendants obtained the benefits of

litigating in federal court -- dismissal of the racketeering claims, a stay of discovery while the

motion was pending, and the issuance of numerous non-party subpoenas that would not have

been available in arbitration. These wins and benefits on the defense side represent defeats and

prejudice on the Plaintiffs’ side. Now that Defendants have extracted what they can from the

judicial proceedings, they seek to move to a different forum. This conduct is both substantively

prejudicial towards Plaintiffs and seeks to use the FAA as a vehicle to manipulate the rules of

procedure to Defendants’ benefit and Plaintiffs’ harm. Such tactics undermine a fundamental

purpose of the FAA to support the economical resolution of claims. See Gingras v. Think Fin.,

Inc., 922 F.3d 112, 127 (2d Cir. 2019) (“[T]he just and efficient system of arbitration intended by

Congress when it passed the FAA may not play host to . . . farce”) (internal quotation omitted).

       Defendants, over many months of litigation, never suggested that they might seek to

arbitrate this dispute. If Defendants had revealed such an inclination, the Court -- in the interest

of fairness and efficiency -- would have directed Defendants to file the motion to compel

arbitration first and decided the appropriate forum before making any decision on the merits.




                                                 15
       Case 1:18-cv-09936-LGS Document 229 Filed 04/08/20 Page 16 of 16




       CONCLUSION

       For the foregoing reasons, Defendants motion to compel arbitration is DENIED. The

Clerk of Court is respectfully directed to close Docket No. 113.



SO ORDERED.

Dated: April 8, 2020
       New York, New York




                                               16
